Citation Nr: 1425556	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  07-31 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right knee arthrofibrosis and chondromalacia.

2.  Entitlement to an initial rating in excess of 10 percent for right knee instability.

3.  Entitlement to an initial rating in excess of 10 percent for right quadriceps tethering as a residual of a right distal femur fracture. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to August 1992 and from October 1995 to April 2005.

This matter is on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

The Veteran testified before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is of record.

This appeal was remanded by the Board in March 2012 for further development.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board finds that additional development is required before this claim may be properly adjudicated.  

A May 2005 rating decision granted service connection for residuals of a fracture to the right femur, the symptoms of which have been classified under three separate ratings:  (1) a 10 percent rating for arthrofibrosis and chondromalacia of the right knee; (2) a 10 percent rating for a partial right ACL insufficiency; and (3) a 10 percent rating for a Muscle Group XIV disability, characterized as quadriceps tethering.  The 10 percent rating for his arthrofibrosis and chondromalacia was increased to 20 percent in an August 2007 Rating Decision.  However, as that increase does not represent a total grant of benefits sought on appeal, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993)

In March 2012, the Board determined that the Veteran's knee symptoms had worsened since his most recent VA examination, and remanded the claims for a new examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  That examination was conducted in April 2012.  

In April 2014, the Veteran submitted a new claim seeking a temporary total disability rating based on right knee surgery which he underwent that month, which included a partial synovectomy of the knee and removal of some of the deep hardware in the right distal femur.  38 C.F.R. §§ 4.29, 4.30 (2013).  The Board finds that an invasive surgical procedure represents a material change in the severity of right knee symptoms, and a new examination is necessary to assess post-surgical symptomatology.  

Accordingly, the case is REMANDED for the following action:

1.  Acquire any VA treatment records since June 2012 and associate them with the claims file.

2.  Request that the Veteran provide authorization to obtain any private medical records that are not already of record, to include any reports of treatment following surgery on April 11, 2014 at the Jack Hughston Memorial Hospital.  Then, obtain those records.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of service-connected right knee and quadriceps disabilities.  The examiner must review the claims file and must note that review in the report.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should describe all symptomatology related to the service-connected right knee disability to specifically include the range of motion in flexion and extension; the degree in motion at which pain begins; the degree of instability (if any) in the knee; the condition of the semilunar cartilage to include a history of any surgical repairs, if any; and the degree of functional loss that results from any knee and muscle symptoms, to include symptoms such as locking, weakness, fatigability, incoordination, pain, and instability.  The examiner must consider the Veteran's lay statements regarding his disability, to include how his left knee impairment affects his daily activities.

4.  Then, readjudicate the claims, to include consideration of entitlement to a temporary total disability rating based on the need for convalescence.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

